Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s):  

---“Claim 6. The valve of claim 1, wherein another reciprocally moving element that induces the reciprocating motion to the reciprocally moving element of the positive displacement pump comprises a sucker rod, continuous rod, rod valve or any other means that can transmit reciprocating motion”. Due to possible claim drafting issues (see the 112b rejection below), it is unclear if “another reciprocally moving element” is shown in the sole Fig. 1 since only one reciprocating motion inducing element” (30) is shown. 
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

---In the clean/un-marked version of the amended specification filed 06/19/2019 P5 L21 “a [[A]] mechanically” should be --a mechanically--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

---A “reciprocating motion inducing element” (“reciprocating motion inducing” being functional language and “element” being a generic placeholder) in claim 1 and applicable dependent claims, being interpreted as mentioned in the specification (see at least P9 and P11 of the application) and equivalents thereof. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the
Claim 6 recites “The valve of claim 1, wherein another reciprocally moving element that induces the reciprocating motion to the reciprocally moving element of the positive displacement pump comprises a sucker rod, continuous rod, rod valve or any other means that can transmit reciprocating motion”. 
First, due deficiencies in the drawing and the specification and/or possible claim drafting issues, it is unclear and indefinite if the “another reciprocally moving element that induces” is the same as the “reciprocating motion inducing element” of intervening claim 1 or if they are distinct. Notice that, only a portion of “reciprocating motion inducing element 30” is shown in Fig. 1 (the sole drawing) and “another reciprocally moving element” is not shown. Additionally, notice that at least P9 and P11 of the specification and the drawing describe the “reciprocating motion inducing element” as being “a rod valve, a sucker rod, a continuous rod or any other means capable of transmitting reciprocating motion” in a similar manner as the “another reciprocally moving element” is being claimed. Based on the disclosure, the Office will assume that a claim drafting error occurred and that the “reciprocating motion inducing element” and the “another reciprocally moving element” is the same component shown as reference number “30” in Fig. 1. 
Second, the claim recites “or any other means that can transmit reciprocating motion” is similar to the phrase “or the like” (as in any other thing/means similar or capable of achieving the same function as previously recited components). The phrase “or any other means” (similar situation to “or the like") renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by 
Claim 8 recites the limitation "the fluid seepage" in Line 3. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify delete "the" in order to overcome the rejection.
Claim(s) 2-8 and 10-17, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 7 recites: “The valve of claim 1, wherein the separation distance between the valve plug and the valve seat in the open position, as well as, the flow areas within the seat and around the plug, are configured to maximize fluid flow therethrough while minimizing the pressure drop across the valve.” Whereas intervening claim 1 already recites: “wherein upon satisfying simultaneously the forgoing criteria relating to the annular flow areas of the valve seat and the valve plug, as well as the separation distance between the suction end of the valve seat and the discharge end of the valve plug, the flow through the traveling valve is maximized; while, the pressure drop through it, is minimized, wherein the reciprocating movement of the valve stem opens the traveling valve during the pump's discharge stage, allowing fluid flow therethrough, by moving said valve plug apart from the valve seat, and wherein the reciprocating movement of the valve stem closes the traveling valve during the pump's suction stage, precluding fluid flow therethrough, by moving said valve plug towards said valve seat”. Notice that dependent claim 7 does not appear to further limit the subject matter of intervening claim 1 but merely seems to restate the same limitation in a slightly different manner. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Based on the record, the Office suggests that claim 7 is cancelled to overcome this rejection.

Allowable Subject Matter
Claims 1-8 and 10-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 

As best understood by the Office, the closest prior art are Berkey (US 1,738,167), Lambright (US 5,407,333), Spears (US 4,332,533), Vadasz (US 10,161,395), Fekete (US 4,740,141; US 4,708,597) and Vadasz Fekete (US 4,591,315; US 4,591,316) teaching of various examples of subsurface pumps for pumping viscous fluids comprising traveling valves with similar structure and function as applicant’s general invention. In particular, Vadasz Fekete (US 4,591,316) teaches of a mechanically actuated traveling valve (Fig. 1) positioned within or at a discharge end of a reciprocally moving element of a positive displacement pump, having a housing (1) with an inner periphery forming a fluid chamber, an upstream suction end and a downstream discharge end, the valve comprising: a reciprocating valve stem (3) having a first end and a second end, and having an outer periphery, a valve connector (not shown, but well-known in the art for example as taught by Lambright which comprises a threaded connector 56 to couple the valve stem 22 with the actuation/sucker rod 58) for connecting the first end of said valve stem to a reciprocating motion inducing element (not shown, but well-known in the art for example as taught by Lambright which comprises actuation/sucker rod 58 to impart reciprocation to the traveling valve) to impart reciprocating movement from the reciprocating motion inducing element to the valve stem, a valve seat (9) secured within the housing, the seat having an inner periphery, the inner periphery of the seat and the outer periphery of the stem defining a an annular seat fluid flow area therebetween, a valve plug (4) connected to the valve stem at its second end, the valve plug having an outer periphery, the outer periphery of the plug and the inner periphery of the housing defining an annular plug fluid flow area therebetween, wherein a separation distance between a suction end of the valve seat Notice that while the prior art does teaches some of the claimed features, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the mechanically actuated traveling valve (100): “wherein the conical surface of revolution fluid flow area (35) between the suction end of the valve seat (110) and the discharge end of the valve plug (140) is substantially equal to or greater than the annular seat fluid flow area (310), wherein upon satisfying that the conical surface of revolution fluid flow area between the suction end of the valve seat and the discharge end of the valve plug is substantially equal to the annular seat fluid flow area, a minimum necessary value of said separation distance (340) between the suction end of the valve seat and the discharge end of the valve plug is established, wherein the valve is configured such that the separation distance between the suction end of the valve seat and the discharge end of the valve plug in the open position of the valve equals or exceeds said minimum necessary value; wherein upon satisfying simultaneously the forgoing criteria relating to the annular flow areas of the valve seat and the valve plug, as well as the separation distance between the suction end of the valve seat and the discharge end of the valve plug, the flow through the traveling valve is maximized; while, the pressure drop through it, is minimized, wherein the reciprocating movement of the valve stem opens the traveling valve during the pump's discharge stage, allowing fluid flow therethrough, by moving said valve plug apart from .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753